42 F.3d 1408
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ghulam Mohammed NASIM, Ghulam Ahmed Nasim and Abdul KarimNasim, Plaintiffs-Appellants,v.FEDERAL BUREAU OF INVESTIGATION, Defendant-Appellee.
No. 94-1440.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1994.

Before ARCHER, Chief Judge, BENNETT, Senior Circuit Judge, NIES, Circuit Judge.
ON MOTION
ARCHER, Chief Judge.

ORDER

1
The Federal Bureau of Investigation moves to dismiss the appeal of Ghulam Mohammed Nasim et al.  Nasim has not filed a response.


2
Nasim filed a complaint against the FBI in the United States District Court for the District of Columbia.  Nasim alleged a conspiracy between Maryland officials and federal government officials to deprive him of life, liberty, and property and sought an award of $50 million.  The district court dismissed the complaint for failure to establish a claim upon which relief could be granted.  Nasim appealed the dismissal to both the United States Court of Appeals for the District of Columbia Circuit and to this court.


3
The only possible basis for jurisdiction in this court is the Little Tucker Act.  28 U.S.C. Sec. 1295(a)(2).  However, this is not a Little Tucker Act case.  A Little Tucker Act case is an "action or claim against the United States, not exceeding $10,000 in amount, founded either upon the Constitution, or any act of Congress, or any regulation of an executive department, or upon any express or implied contract with the United States...."  Even if the action was of the type enumerated in the statute, the amount sought exceeds $10,000.  Thus, this court lacks jurisdiction and dismisses the appeal.  Because Nasim also appealed to the D.C. Circuit, there is no need to transfer the case to that court.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The FBI's motion to dismiss is granted.


6
(2) Each side shall bear its own costs.